                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                SOUTHERN DIVISION
                               Civ. No. 7:14-cv-00251-D

JAMES EZZELL,                          )
          Plaintiff,                   )
                                       )      ORDER
vs.                                    )
                                       )
ANDREW SAUL,                           )
Commissioner of                        )
Social Secu.rity,                      )
                Defendant.             )
~~~~~~~~~~~~-)


       Plaintiffs counsel filed a motion for approval of attorney's fees under section 206(b) of

the Social Security Act, 42 U.S.C. § 406(b), in the amount of $12,197.00. Attorney's fees under

section 206(b) are paid from past-due benefits awarded to a successful claimant. 42 U.S.C.

§ 406(b). Plaintiff has previously been awarded attorney's fees under the Equal Access to Justice

Act (EAJA), 28 U.S.C. § 2412, in the amount of $11,198.25.

       Defendant filed a response, stating that under Gisbrecht v. Barnhart, 535 U.S. 789

(2002), it is the duty of the Court to determine a reasonable fee.

       It is ORDERED that Plaintiffs counsel be awarded fees under 42 U.S.C. § 406(b) in the

amount of $12,197.00, and refund to Plaintiff the smaller award between this amount and the

EAJAaward.

       SO ORDERED, this _I_ day of August 2019.




                                       United States District Judge
